Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                 Claims Rejections- pre-AIA  35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-10; 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang(US.Pub.No.20070121620) in view of Wang(US.Pub.No.20100142556).

Regarding claim 2, Yang et al disclose a  reception apparatus, comprising: first reception circuitry configured to receive first clock information from an external server via a communication network(Timing information for an associated program may be carried by specific packets. One type of timing information may be called the program clock reference (PCR),0007; abstract);

second reception circuitry configured to receive a transport stream via an RF transmission path, the transport stream comprising a first transport packet including media data and a second transport packet including control information, each of the first transport packet and the second transport packet comprising a first header portion and a first payload portion(the MPEG server 102 may determine which of the plurality of audio and/or video display devices 106 a particular MPEG transport stream is to be transmitted, network 104 may support transmission of MPEG transport streams over a plurality of links, standards, and/or components. For example, the network 104 may support radio frequency links, digital broadcast satellite links, cable TV networks, standard terrestrial communication links, microwave or laser line of sight links, digital subscriber links, and/or packet-based or cell-based link,0027; MPEG program may contain a plurality of data streams. For example, it may contain streams of compressed digital video and audio as well as streams for program control information,0005; PES may include a header that may precede one or more payload bytes. The header may include information pertaining to the encoding process required by the MPEG decoder to decompress and decode a received ES,0006-0007;0035);
 
a value of a presentation time of the media data included in the first transport packet is included in the control information included in the second transport packet: and  processing circuitry configured to: set a clock based on the first clock information; and  process the media data extracted from the transport stream based on the value of the presentation time(Presentation Time Stamps (PTS) may indicate the correct presentation time of audio and video, PTS may be utilized to control the timing of decoding and presentation of video and/or audio,0008;0024;0045;0005).

But did not explicitly disclose wherein the first payload portion of each of the first transport packet and the second transport packet comprises a second header portion and a second payload portion, the second header portion of each of the first payload portion of the first transport packet and the second transport packet includes a fragmentation indicator, the fragmentation indicator being configured to indicate whether (i) the second payload portion corresponding to the respective second header portion includes a non- fragmented data or (ii) the second payload portion corresponding to the respective second header portion includes a fragmented data.

However, Wang et al disclose wherein the first payload portion of each of the first transport packet and the second transport packet comprises a second header portion and a second payload portion, the second header portion of each of the first payload portion of the first transport packet and the second transport packet includes a fragmentation indicator, the fragmentation indicator being configured to indicate whether (i) the second payload portion corresponding to the respective second header portion includes a non- fragmented data or (ii) the second payload portion corresponding to the respective second header portion includes a fragmented data(the first packet header can, and sometimes does, include a first packet fragmentation indicator indicating that the first packet payload portion is an unfragmented packet payload and the second packet payload portion is received with a second packet header including a second packet fragmentation indicator indicating that the second packet payload is a fragmented packet payload. In some such embodiments, the second packet header may, and sometimes does, include a second packet payload length indicator which indicates that the second packet payload is longer than the length of the second packet payload portion,0069;0077; 0085; 0067;0083).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Wang  to modify Yang by applying fragmentation indicator for the purpose of identifying fragmented data accordingly.

Regarding claim 3, Yang et al disclose wherein the first header portion of each of the first transport packet and the second transport packet includes a packet identifier for identifying a transport packet corresponding to the respective first header portion(Each packet 202 may comprise a header 204a and a payload 204b. The header 204a may comprise a sync byte field 214, a transport error indicator field 216, a payload unit start indicator field 218, and a packet identification (PID) field 222,0030).

Regarding claim 4, Yang et al  did not disclose wherein the fragmentation indicator is configured to have one of (i) a first value indicating the second payload portion corresponding to the respective second header portion includes the non-fragmented data, (ii) a second value indicating the second payload portion corresponding to the respective second header portion includes a first fragment of the fragmented data, (iii) a third value indicating the second payload portion corresponding to the respective second header portion includes a second fragment of the fragmented data, and (iv) a fourth value indicating the second payload portion corresponding to the respective second header portion includes a last fragment of the fragmented data.

However, Wang et al disclose wherein the fragmentation indicator is configured to have one of (i) a first value indicating the second payload portion corresponding to the respective second header portion includes the non-fragmented data, (ii) a second value indicating the second payload portion corresponding to the respective second header portion includes a first fragment of the fragmented data, (iii) a third value indicating the second payload portion corresponding to the respective second header portion includes a second fragment of the fragmented data, and (iv) a fourth value indicating the second payload portion corresponding to the respective second header portion includes a last fragment of the fragmented data(the first packet header can, and sometimes does, include a first packet fragmentation indicator indicating that the first packet payload portion is an unfragmented packet payload and the second packet payload portion is received with a second packet header including a second packet fragmentation indicator indicating that the second packet payload is a fragmented packet payload. In some such embodiments, the second packet header may, and sometimes does, include a second packet payload length indicator which indicates that the second packet payload is longer than the length of the second packet payload portion,0069;0077; 0085; 0067;0083).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Wang  to modify Yang by applying fragmentation indicator for the purpose of identifying fragmented data accordingly.

Regarding claim 5, Yang et al  did not disclose wherein the second header portion of the first payload portion of the first transport packet further includes a type information field, the type information field is configured to indicate the second payload portion corresponding to the second header portion corresponds to the media data, and the processing circuitry is further configured to process the transport stream based on the fragmentation indicator and the type information field.

However, Wang et al disclose wherein the second header portion of the first payload portion of the first transport packet further includes a type information field, the type information field is configured to indicate the second payload portion corresponding to the second header portion corresponds to the media data, and the processing circuitry is further configured to process the transport stream based on the fragmentation indicator and the type information field(integer Type of header following the link header,0086;0107;0088; 0069;0077; 0085; 0067;0083).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Wang  to modify Yang by applying fragmentation indicator for the purpose of identifying fragmented data accordingly.

Regarding claim  6, Yang et al disclose Wherein the first transport packet and the second transport packet are MPEG Media Transport (MMT) packets(particular MPEG transport stream is to be transmitted,0025;0027;0040).

But did not explicitly disclose the second payload portion of the first payload portion of the first transport packet includes a Media Processing Unit (MPU) corresponding to the media data.

However, Wang et al disclose the second payload portion of the first payload portion of the first transport packet includes a Media Processing Unit (MPU) corresponding to the media data(Processor 602 is configured to: generate a first sequence of M bits communicating a first packet header and a packet payload corresponding to said first packet header,0054-0055).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Wang  to modify Yang by applying fragmentation indicator for the purpose of identifying fragmented data accordingly.

Regarding claim  7, Yang et al disclose wherein the transport stream includes second clock information(see fig.4a with a comparator for comparing the first clock information with the second clock information; comparator 412 may comprise suitable logic, circuitry, and/or code that may enable comparing the PTS value and the STC value in order to determine whether the next decoded picture may be displayed,0050;0056).

Regarding claim  8, Yang et al disclose wherein the processing circuitry is further configured to perform processing based on a difference between the set clock and the second clock information(A PTS error signal may be generated by the comparator 412 to indicate this condition and to have the STC value reloaded in order to at least partially correct for the difference between the PTS and STC values. A host processor may reload the STC value, for example,0059).

Regarding claim  9, Yang et al disclose wherein the processing circuitry is further configured to process the media data extracted from the transport stream based on the set clock, the second clock information, and the value of the presentation time(0068;0074;0076;0008).

Regarding claim  10, Yang et al disclose wherein the value of the presentation time is inserted into the second payload portion of the second transport packet(time stamps may be created by a single, common system clock in the encoder and carried in the transport stream. Presentation Time Stamps (PTS) may indicate the correct presentation time of audio and video and may comprise 33 bits of information,0008).

Regarding claim 12, it is rejected using the same ground of rejection for claim 2.
Regarding claim 13, it is rejected using the same ground of rejection for claim 3.
Regarding claim 14, it is rejected using the same ground of rejection for claim 4.
Regarding claim 15, it is rejected using the same ground of rejection for claim 5.
Regarding claim 16, it is rejected using the same ground of rejection for claim 6.
Regarding claim 17, it is rejected using the same ground of rejection for claim 7.
Regarding claim 18, it is rejected using the same ground of rejection for claim 8.
Regarding claim 19, it is rejected using the same ground of rejection for claim 9.
Regarding claim 20, it is rejected using the same ground of rejection for claim 10.

Claim 11; 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang(US.Pub.No.20070121620) in view of Wang(US.Pub.No.20100142556) Sasaki(US.Pub.No.20130235270) and Ducharme(US.Pub.No.20060161675).

Regarding claim 11, Yang and Wang et al did not explicitly disclose wherein the media data included in the first transport packet is configured from one or more access units, the value of the presentation time specifies a display time corresponding to a first access unit of the one or more access units, a relative offset value corresponding to an absolute offset value from a decoding time to the presentation time corresponding to each of the one or more access units is inserted into the second transport packet, and the processing circuitry is further configured to convert the relative offset value into the absolute offset value.

However, Sasaki et al disclose wherein the media data included in the first transport packet is configured from one or more access units, the value of the presentation time specifies a display time corresponding to a first access unit of the one or more access units( see fig.21 to fig.25 showing how the transport contains multiple access units; 0449; 0158; 0220; 0437; 0453-0455).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Sasaki to modify Yang  and Wang by  applying access units for the purpose of identifying  data accordingly.

And  Ducharme et al disclose a relative offset value corresponding to an absolute offset value from a decoding time to the presentation time corresponding to each of the one or more access units is inserted into the second transport packet, and the processing circuitry is further configured to convert the relative offset value into the absolute offset value(see fig.3 with offset values; 0026-0027; see fig.2, step 156; see fig.5, element 302;0034).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of  Ducharme to modify Yang  and Wang and Sasaki  by  providing options to covert time for the purpose of limiting delay in processing  and display content  accordingly.

Regarding claim 21, it is rejected using the same ground of rejection for claim 11.

                                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425   

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425